PER CURIAM.
The City of Tampa petitions this court for a writ of certiorari to the circuit court sitting in its appellate capacity. We grant the petition.
We agree with the City that the circuit court, in reversing the county court, departed from the essential requirements of law in that it did not rely upon the correct version of Chapter 43A of the City of Tampa Zoning Code. Therefore, we remand with directions that the circuit court revisit this case and render its opinion using Chapter 43A as originally enacted in Ordinance 8482-A.
CAMPBELL, A.C.J., and LEHAN and HALL, JJ., concur.